Title: From George Washington to Commodore John Hazelwood, 11 October 1777
From: Washington, George
To: Hazelwood, John



Sir
Skippack Camp [Pa.] Octo. 11th 1777

Colo. Smith informs me that the Enemy have been raising Batteries near the Landing place at Webbs Ferry with an intent to cover their passage over to Provinc Island. If the Battery is erected upon the Meadow or upon the Wharf it may be much injur’d or the approach to it from the City renderd very difficult by cutting the Meadow Banks in five or six places from the mouth of Schuylkill up to the Mouth of Hollanders Creek and laying the whole County under Water. If the Dyke that dams out Hollanders Creek was likewise cut it wou’d contribute much to raise the water. this should be done in the night, and when it is once effected the Gallies might keep any persons from repairing the breeches. I beg this may be done as speedily as possible and with secrecy. As the security of the Fleet and the obstructions depends upon keeping possession of Fort Mifflin & Red Bank, I hope you will

cooperate with the Gentlemen in the Land service & endeavour to make use of evr’y mean to effect so salutary a measure. I am Sr your most Obet Serv.

G.W.


P.S. was any thing ever done towards destroying the Hay upon the Meadows below Philadelphia I think I recommended it to you by Colo. Smith when he went down.

